Citation Nr: 0327811	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  96-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 
1995, for the assignment of a 40 percent rating for post-
operative residuals of a herniated nucleus pulposus (HNP) at 
L4-L5.

2.  Entitlement to an effective date earlier than September 
30, 1996, for the assignment of a 60 percent rating for post-
operative residuals of a HNP at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO which increased the rating for post-operative 
residuals of a HNP at L4-L5 from 20 to 40 percent, effective 
from September 30, 1996.  

In the Board's May 2000 decision, a 60 percent rating was 
awarded for the post-operative residuals of a HNP, and the RO 
thereafter assigned an effective date of September 30, 1996, 
for the 60 percent rating.  Given the limits of the effective 
date question developed for the Board's review, the Board's 
decision in November 2000 was limited to whether at least a 
40 percent rating was warranted earlier than September 30, 
1996, and was not to be construed as having any effect on the 
RO's adjudication of the effective date for the award of a 60 
percent rating.  

In November 2000, the Board determined that an assignment of 
an effective date from April 27, 1995, but no earlier, for 
the award of a 40 percent rating for post-operative residuals 
of a HNP at L4-L5 was warranted.  Thereafter, the veteran 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2001, VA General Counsel 
filed an unopposed Motion for Remand and to Stay Proceedings.  
By an order dated in May 2001, the Court granted the motion, 
vacated that part of the Board's November 2000 decision that 
denied an effective date earlier than April 27, 1995 for the 
award of a 40 percent rating, and remanded the matter to the 
Board for re-adjudication.

In February 2002, the Board determined that an assignment of 
an effective date earlier than April 27, 1995, for the award 
of a 40 percent rating for post-operative residuals of a HNP 
at L4-L5 was not warranted.  The Board also remanded the 
issue of entitlement to an effective date earlier than 
September 30, 1996, for the assignment of a 60 percent rating 
for post-operative residuals of a HNP at L4-L5 in order for 
the RO to issue a statement of the case (SOC).  Thereafter, 
the veteran filed an appeal to the Court.  In October 2002, 
VA General Counsel filed an unopposed Motion for Remand and 
to Stay Proceedings.  By an order dated in April 2003, the 
Court granted the motion, vacated that part of the Board's 
February 2002 decision that denied an effective date earlier 
than April 27, 1995 for the award of a 40 percent rating, and 
remanded the matter to the Board for re-adjudication.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); VAOPGCPREC 11-00.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the instant case, the Board finds that a remand is 
required for several reasons.  First, the Board notes that, 
in its April 2003 decision, the Court determined that the 
issues listed on the title page above were inextricably 
intertwined and, therefore, must be adjudicated together.  
Evidence has been received subsequent to the RO's preparation 
of the October 1999 SOC addressing the issue of an earlier 
effective date for the assignment of a 40 percent rating, and 
May 2000 rating action addressing the issue of an earlier 
effective date for the assignment of a 60 percent rating.  
Given that the RO has not been provided with the opportunity 
to review the evidence added to the record, a remand of the 
case is therefore required.  See 38 C.F.R. § 19.31 (appellant 
has the right to have that additional evidence reviewed by 
the RO in the first instance unless he waives such review in 
writing).  

Second, it appears that there may be certain medical records 
that should be associated with the claims files.  When 
examined on April 27, 1995, Dr. N. Rogers indicated that the 
veteran had been seen several times over the previous years 
for his back.  A review of the record indicates that 
treatment records from Dr. Rogers at the Jacksonville 
Orthopedic Clinic, dated from June 1980 to June 2003, were 
received in February 1997, arguably from Dr. Rogers given 
that the records were accompanied by an envelope that was 
post-marked from Jacksonville.  Nevertheless, pursuant to the 
Court's directives in the April 2003 Order, the RO should 
ensure that VA has obtained all records from Dr. Rogers at 
the Jacksonville Orthopedic Clinic, including those 
specifically identified in the April 27, 1995 examination 
report.  These records, if available, may be pertinent and 
should be sought.

The Board lastly notes that it is unclear whether the RO has 
provided the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a), especially in light of the newly 
received evidence and the Court's Order in April 2003.  In 
this regard, the Board finds that the RO should ensure that 
any additional notification required under 38 U.S.C.A. 
§ 5103(a) is made while the case is at the RO for the 
additional development needed in this case.  Moreover, the RO 
should ensure that the veteran is specifically told of the 
information or evidence he needs to submit to substantiate 
each claim on appeal in light of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to each claim.  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims for an earlier 
effective date.  38 U.S.C.A. § 5103(a) 
(West 2002).  He should also be told of 
the period for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), if 
applicable.

2.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review, 
including copies of all treatment records 
in the possession of Dr. N. Rogers at the 
Jacksonville Orthopedic Clinic, from 
April 1976 to the present.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

4.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental SOC 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since both the 
October 1999 SOC and the May 2000 rating 
action were issued, as well as the 
citation to 38 C.F.R. § 3.159.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

